309 F.2d 153
Early C. COOPER, Plaintiff-Appellant,v.Angus WILSON, Defendant-Appellee.
No. 14827.
United States Court of Appeals Sixth Circuit.
October 12, 1962.

1
George Bailes, Cincinnati, Ohio, Richard L. Hinton, Flemingsburg, Ky., for plaintiff-appellant.


2
Robert G. McIntosh, Cincinnati, Ohio, McIntosh & McIntosh, Cincinnati, Ohio, Robert G. McIntosh, Cincinnati, Ohio, of counsel, for defendant-appellee.


3
Before CECIL, Chief Judge, McALLISTER, Circuit Judge, and DARR, Senior District Judge.

ORDER

4
The appellant brought this action based on Section 1983, Title 42 U.S.C.A., jurisdiction being asserted under Section 1343, Title 28 U.S.C.A., for deprivation of his alleged civil rights by his commitment to and confinement in a mental institution. The claim is made that the appellee, a private practicing attorney, by his fraudulent conduct in the sanity proceedings resulted in appellant's confinement in a mental institution.


5
The District Court sustained appellee's motion to dismiss the action.


6
Appellee, acting as a private lawyer, charged with making false statements in sanity proceedings which resulted in appellant's commitment to Longview State Hospital, a mental institution, was not amenable to action based on civil rights statute. Kenny v. Fox, 232 F.2d 288 (1956) C.A. 6.


7
It is, therefore, ordered and adjudged that the District Court's judgment dismissing the action is in all things affirmed.